19-23802-rdd        Doc 172       Filed 11/02/19      Entered 11/02/19 11:44:49               Main Document
                                                     Pg 1 of 2


 MCDERMOTT WILL & EMERY LLP
 Timothy W. Walsh
 Darren Azman
 Ravi Vohra
 340 Madison Avenue
 New York, New York 10173
 Telephone: (212) 547-5615
 Facsimile: (212) 547-5444

 Proposed Counsel to the Debtors
 and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
    In re:                                           )           Chapter 11
                                                     )
    AGERA ENERGY LLC, et al.,1                       )           Case No. 19-23802 (RDD)
                                                     )
                            Debtors.                 )           (Jointly Administered)
                                                     )

                           NOTICE OF CANCELLATION OF AUCTION

             PLEASE TAKE NOTICE that pursuant to the Order (I)(A) Approving Bidding

Procedures Relating to the Sale of Debtors’ Assets, (B) Approving Stalking Horse Asset

Purchase Agreement and Bid Protections, (C) Approving Form and Manner of Notices of Sale,

Auction and Sale Hearing, (D) Approving Procedures Relating to the Assumption and

Assignment of Certain Executory Contracts, (E) Scheduling Auction For, and Hearing to

Approve, Sale of the Debtors’ Assets and (II) Granting Related Relief [Docket No. 116] (the




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
19-23802-rdd       Doc 172       Filed 11/02/19       Entered 11/02/19 11:44:49              Main Document
                                                     Pg 2 of 2


“Bidding Procedures Order”),2 an auction was scheduled to be held on November 4, 2019 at

10:00 a.m. (ET) (the “Auction”).

        PLEASE TAKE FURTHER NOTICE that other than the Stalking Horse Bid, no other

third party bids were received. In accordance with the Bidding Procedures Order, there is no need

for an Auction and, therefore, the Auction is cancelled.

Dated: November 2, 2019                                      MCDERMOTT WILL & EMERY LLP
       New York, New York
                                                             /s/ Darren Azman
                                                             Timothy W. Walsh
                                                             Darren Azman
                                                             Ravi Vohra
                                                             340 Madison Avenue
                                                             New York, NY 10173
                                                             Telephone: (212) 547-5615
                                                             Facsimile: (212) 547-5444
                                                             Email: dazman@mwe.com
                                                                     rvohra@mwe.com

                                                             Proposed Counsel to the Debtors
                                                             and Debtors in Possession




2
 Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Bidding
Procedures Order

                                                        2
